OFFICE ACTION
Allowance Subject Matter
Claims 1-15 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, Xiao et al (U.S. Patent No. 8,907,421) in view of Applicant Prior Art, does not anticipate or suggest such limitations as: “a P-type doped body region formed at a top of the corresponding N-type pillar, wherein a depth of the gate trench is greater than that of the body region, and channels are formed on a surface of the body region and covered by side faces of the polysilicon gate; and a source region formed on the surface of the body region by an N+ region; wherein a drift region is formed by the N-type pillar at a bottom of the body region and by the N-type epitaxial layer at a bottom of the N-type pillar; and wherein the top of each N-type pillar is provided with one body region and two gate trenches located on two sides of the body region, and each body region is isolated from the P-type pillars on two sides of the body region by the corresponding gate trenches” (as applied to Claim 1); and “Step 3, forming a P-type doped body region, wherein the body region is located at a top of the corresponding N-type pillar, a depth of the gate trench is greater than that of the body region, and channels are formed on a surface of the body region and covered by side faces of the polysilicon gates, wherein a drift region is formed by the N-type pillar at a bottom of the body region and by the N-type epitaxial layer at a bottom of the N-type pillar, and wherein the top of each N-type pillar is provided with one  body region and two gate trenches located on two sides of the body region, and each body region is isolated from the P-type pillars on two sides of the body region by the corresponding gate trenches; Step 4, forming a source region on a surface of the body region by an N+ region; and the method further comprising the following back process step to be executed after the front process step of forming a P-type doped collector region at a bottom of the N-type epitaxial layer, wherein bottoms of the P-type pillars are spaced from a top surface of the collector region.” (as applied to Claim 8), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in the current IDS filed on 02/09/2021 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 26, 2021											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815